Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-5, 7-20 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, 18: the preamble gives life and meaning to the claimed subject matter and overcomes the applied reference Fukada.
Fukada does not disclose an imprinting/sintering apparatus with all of the disclosed structures and therefore would require substantial reconstruction to be applicable to the claimed apparatus in the field of imprinting and sintering; whereas the cited prior art reference Fukada is relevant to optical photolithographic apparatuses.
Relevant to independent claim 1, 18: newly cited prior art references Yamashita (US 2015/0014876) discloses an imprinting apparatus with many of the structures (see substrate/wafer 10 of [0025], guide analogous to recited mold chuck 11, spacer analogous to the recited mold driving mechanism 12, the pressure application component is analogous to the recited suction component, holder is analogous to wafer stage 4).  Examiner has interpreted that the wafer is proximate the semiconductor device as the claim does not specify the structure that the wafer/semiconductor device is closer or further with respect to what third structure.

Regarding claims 1, 18: Yamashita does not read on, disclose or render obvious:

To add the pressure application component of another, secondary reference such as Koyama (JP 2004000915) would have required substantial reconstruction of the apparatus(es) and a rejection in view of a combination Yamashita/Koyama is not tenable.
Therefore, claims 1, 18 are deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712